USDC IN/ND case 3:21-cv-00200-DRL-MGG document 5 filed 03/29/21 page 1 of 4


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 DARCELL ANDRE MCCANTS,

                       Plaintiff,

        v.                                          CAUSE NO. 3:21-CV-116 DRL-MGG

 SGT. CALLOWAY,

                       Defendant.

                                    OPINION AND ORDER

       Darcell Andre McCants, a prisoner proceeding without a lawyer, filed a complaint

under 42 U.S.C. § 1983. Pursuant to 28 U.S.C. § 1915A, the court must screen the

complaint and dismiss it if the action is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief against an immune defendant. To

proceed beyond the pleading stage, a complaint must contain sufficient factual matter to

“state a claim that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007). “A claim has facial plausibility when the pleaded factual content allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The court must give the complaint liberal

construction. Erickson v. Pardus, 551 U.S. 89, 94 (2007).

       Mr. McCants alleges that on December 11, 2020, a “brawl” broke out at Miami

Correctional Facility. He claims that while this was underway, Sergeant Calloway (first

name unknown) “allow[ed] a few inmates” from the area where the brawl was occurring

to enter his dorm. These inmates started another fight, and as Mr. McCants was leaving
USDC IN/ND case 3:21-cv-00200-DRL-MGG document 5 filed 03/29/21 page 2 of 4


his cell, he was cut in the face and stabbed in the neck by one of the inmates. He seeks

monetary damages against Sergeant Calloway for his pain and suffering.1

       The Eighth Amendment imposes a duty on prison officials “to take reasonable

measures to guarantee the safety of inmates” and to “protect prisoners from violence at

the hands of other prisoners.” Farmer v. Brennan, 511 U.S. 825, 832-33 (1994). However,

“prisons are dangerous places,” as “[i]nmates get there by violent acts, and many

prisoners have a propensity to commit more.” Grieveson v. Anderson, 538 F.3d 763, 777

(7th Cir. 2008). A failure-to-protect claim cannot be predicated “merely on knowledge of

general risks of violence in a detention facility.” Brown v. Budz, 398 F.3d 904, 913 (7th Cir.

2005). Instead, the plaintiff must establish that “the defendant had actual knowledge of

an impending harm easily preventable, so that a conscious, culpable refusal to prevent

the harm can be inferred from the defendant’s failure to prevent it.” Santiago v. Wells, 599

F.3d 749, 756 (7th Cir. 2010).

       The events Mr. McCants describes could give rise to an Eighth Amendment claim.

However, he does not provide sufficient factual content about what Sergeant Calloway

did to “allow” the other inmates to enter his dorm. In other words, it is unclear if he is

claiming Sergeant Calloway took deliberative steps to allow these inmates into his dorm,

knowing the risk of harm it posed, or if he is claiming the officer simply did not do

enough to control the brawl. “[N]egligence, gross negligence, or even recklessness as the

term is used in tort cases is not enough” to support an Eighth Amendment claim. Hildreth



1Mr. McCants also mentions a National Guard officer who was temporarily working at the
prison, but he does not name this individual as a defendant.


                                              2
USDC IN/ND case 3:21-cv-00200-DRL-MGG document 5 filed 03/29/21 page 3 of 4


v. Butler, 960 F.3d 420, 425–26 (7th Cir. 2020). Rather, to proceed against Sergeant

Calloway for an Eighth Amendment violation, he must provide sufficient and plausible

factual matter for the court to infer deliberate indifference by the officer, and he has not

done so. Iqbal, 556 U.S. at 678. He states that Sergeant Calloway “did not follow safety

and security protocol,” but a violation of prison policy or other state law does not give

rise to a federal constitutional claim. Wozniak v. Adesida, 932 F.3d 1008, 1011 (7th Cir. 2019)

(“[A] constitutional suit is not a way to enforce state law through the back door.”); Scott

v. Edinburg, 346 F.3d 752, 760 (7th Cir. 2003) (observing that “42 U.S.C. § 1983 protects

plaintiffs from constitutional violations, not violations of state laws or . . . departmental

regulations”).

       The current complaint does not state a plausible claim for relief. In the interest of

justice, the court will allow Mr. McCants to amend his complaint if, after reviewing the

court’s order, he believes that he can state a plausible claim for relief, consistent with the

allegations he has already made. See Abu-Shawish v. United States, 898 F.3d 726, 738 (7th

Cir. 2018); Luevano v. Wal-Mart, 722 F.3d 1014, 1022 (7th Cir. 2013).

       For these reasons, the court:

       (1) GRANTS the plaintiff until May 5, 2021, to file an amended complaint if he so

chooses; and

       (2) CAUTIONS him that if he does not respond by the deadline, this case will be

dismissed pursuant to 28 U.S.C. § 1915A because the current complaint does not state a

claim upon which relief can be granted.




                                              3
USDC IN/ND case 3:21-cv-00200-DRL-MGG document 5 filed 03/29/21 page 4 of 4


     SO ORDERED.

     March 29, 2021                      s/ Damon R. Leichty
                                         Judge, United States District Court




                                     4
